Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Annual Report of China Advanced Construction Materials Group, Inc. (the “Company”) on Form 10-K/A for theperiod endingJune 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Xianfu Han, President, Chief Executive Officer, and Director of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Annual Report on Form 10-K/A for theperiod endingJune 30, 2011, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Annual Report on Form 10-K/A for theperiod endingJune 30, 2011, fairly presents, in all material respects, the financial condition and results of operations of China Advanced Construction Materials Group, Inc. Date: September 26, 2011 /s/Xianfu Han Xianfu Han Prinicipal Executive Officer
